DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a CON of 14/306,151 (Now PAT 10504117) filed on 06/16/2014.

Terminal Disclaimer
The terminal disclaimer filed on 01/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
	Claims 1-25 are currently pending and allowed.

Reasons of Allowance
The following is an examiner’s statement of reasons for allowance: 
The best references found by Examiner are Chung (Pub. No.: US 2009/0049534), Zank (WO 2006/072047), and Lee (Pub. No.: US 2009/0044019).  The cited references, whether individually or combined, fail to teach every limitations recited in the pending claims.  The PTAB has reviewed these references during the appeal for the parent application 14/306,151 with similar claims.  In particular, the PTAB found that Zank’s encrypting does not produce a fingerprint having a fixed length.  The PTAB further found that although Lee teaches a fingerprint having a fixed length, there is no rationale to replace the encrypting algorithm in Zack with the hash algorithm disclosed in Lee.
 	Examiner has conducted updated search, but no relevant prior art is found.  The cited references fail to teach “A machine implemented method for capturing and processing electronic signatures for a card transaction executed using a mobile communication device, the method being performed by at least the mobile communication device and comprising: the mobile communication device identifying, at a touch screen in or operatively coupled to the mobile communication device, a transaction and transaction information, the transaction information comprising product or service information related to a transaction between a user and an entity and a signature of the user; the mobile communication device executing a first transformation of the signature into one or more representations of the signature; the mobile communication device reducing computational complexities of analyzing the signature at least by executing at least one second transformation of a combination of the one or more representations and at least some of the transaction information into a fingerprint having a fixed length; and transmitting the one or more representations and the at least some of the transaction information from the mobile communication device to a remote server for storage in a repository via a computer network”, as recited in independent claim 1 or similar limitations as recited in claim 18 and claim 22.  Therefore, claims 1-25 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAR-2021